 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN DURANT,                                 Case No. 19-CV-0917 LAB BGS
12                             Plaintiff,         ORDER OF DISMISSAL
13         v.
                                                  Judge: Honorable Larry Alan Burns
14   LAUREATE EDUCATION INC.; and                 Courtroom: 14A
     DOES 1 through 10, inclusive,
15
                             Defendants.
16
17
18         The joint motion to dismiss (Docket no. 7) is GRANTED. Pursuant to Fed.
19   R. Civ. P. 41(a), this action is DISMISSED WITH PREJUDICE. The parties shall
20   each bear their own costs and attorney’s fees.
21
22   Dated: July 30, 2019                   _________________________________
                                             Hon. Larry A. Burns
23
                                             Chief United States District Judge
24
25
26
27
28
                                                                CASE NO. 19-CV-0917-LAB-BGS
